Citation Nr: 1747507	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis. 

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  

4.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left ankle.  

5.  Entitlement to service connection for a right ankle disorder, to include as due to service-connected lumbar strain with lumbar spondylosis.  

6. Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).   

REPRESENTATION

Appellant represented by:	Sean A, Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956 and from January 1957 to March 1971. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a rating decision of April 2013, the RO, in pertinent part, granted entitlement to service connection for posttraumatic arthritis of left ankle and assigned 10 percent evaluation, and denied service connection for a right ankle disorder, to include as secondary to a service-connected low back disability.   

The issues involving claims for higher ratings for low back and bilateral knee disorders were previously remanded in 2003 and 2005 for additional development and those issues, as well as a TDIU, were remanded by the Board in October 2010 so that additional medical examinations could be undertaken, followed by readjudication.  Following the completion of the requested actions, the case, which included the additional issues adjudicated by the RO in April 2013, was returned to the Board for further review. 

In September 2015, the Board remanded the issues listed on the front page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Veteran was afforded VA joints evaluations which included assessment of the low back and knees.  Range of motion studies were conducted which showed limitation of motion; however, it does not appear that the range of motion studies were performed in both active and passive motion.  In addition, pain on both weight-bearing and non-weight bearing must be assessed.  The United States Court of Appeals for Veterans Claims (Court) recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  In light of the foregoing, the Veteran must be afforded another VA examination(s) which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing, for the low back, right knee, left knee, and left ankle.  

With regard to the ankles, the March 2017 supplemental statement of the case (SSOC) indicated that the ankles were evaluated on a May 14, 2016 examination; however, this examination is not contained in the virtual record.  Nonetheless, from a review of the SSOC, the left ankle, like the other joints, needs to be assessed per Correia.  With regard to the right ankle, the SSOC indicated that there was no right ankle disability on examination.  Nonetheless, an assessment must be made with regard to whether there was a right ankle disability during the appeal period.  Also, it does not appear that an opinion regarding aggravation was provided.  

The Board notes that the issue of a TDIU may be impacted by the development requested above, to include whether the Veteran met the schedular criteria from the point when he asserts that he was no longer employable; thus the higher rating issues should be resolved prior to a determination on a TDIU.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38C.F.R. § 20.900 (c). Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of the May 14, 2016 VA ankle examination.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected low back, bilateral knees and left ankle, and to determine the etiology of a claimed right ankle disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for back, knee, and ankle disabilities.  The DBQ should be filled out completely as relevant.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The left knee findings should also be compared to right knee findings.  The left ankle findings should be compared to the right ankle findings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With regard to the right ankle, the examiner should provide an opinion as to whether a right ankle disability was present at any time during the appeal period.  In addition, the examiner should answer the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a right ankle defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed ankle disorder.

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting right ankle defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting right ankle disorder increased in severity (worsened) in service;

(c) If the preexisting right ankle defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the right ankle disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a right ankle defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a right ankle disorder (or one diagnosed at any point during the applicable appeal period) that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disability is proximately due to, or the result of, a service-connected disability to include a service-connected low back disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disability is permanently aggravated by a service-connected disability to include the Veteran's service-connected low back disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The examiner is then requested to comment on the functional effects, if any, of the Veteran's service-connected disabilities upon his ordinary activities, to specifically include work or employment.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  The AOJ should refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for any time period that the schedular criteria are not met.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

